Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

This Employment Agreement (this “Agreement”) is made and entered into as of
September 17, 2009, by and between MDI, Inc., a Delaware corporation (the
“Company”), and Rod Wallace, an individual (the “Executive”).

 

RECITALS

 

WHEREAS, the Company desires to hire Executive and Executive desires to become
employed by the Company through a Canadian subsidiary to be formed or another
Canadian entity outsourced by the Company for such purpose. For purposes hereof,
the Company shall refer to the Company and its Canadian subsidiary or other
Canadian entity used for such purpose; and

 

WHEREAS, the Company and Executive have determined that it is in their
respective best interests to enter into this Agreement on the terms and
conditions set forth herein.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
promises contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:

 

1.             EMPLOYMENT TERMS AND DUTIES

 


1.1           EMPLOYMENT.  THE COMPANY HEREBY EMPLOYS EXECUTIVE, AND EXECUTIVE
HEREBY ACCEPTS EMPLOYMENT BY THE COMPANY, UPON THE TERMS AND CONDITIONS SET
FORTH IN THIS AGREEMENT.


 


1.2           DUTIES.  EXECUTIVE SHALL SERVE AS CHIEF TECHNOLOGY OFFICER FROM
HIS HOME OFFICE IN ONTARIO, CANADA AND SHALL REPORT DIRECTLY TO THE CHIEF
EXECUTIVE OFFICER (THE “CEO”).  EXECUTIVE SHALL HAVE THE AUTHORITY, AND PERFORM
THE DUTIES CUSTOMARILY ASSOCIATED WITH HIS TITLE AND OFFICE TOGETHER WITH SUCH
ADDITIONAL DUTIES OF A SENIOR EXECUTIVE NATURE AND COMMENSURATE WITH HIS TITLE
AS MAY FROM TIME TO TIME BE ASSIGNED BY THE CHIEF EXECUTIVE OFFICER.  EXECUTIVE
SHALL DEVOTE HIS FULL WORKING TIME AND EFFORTS TO THE PERFORMANCE OF HIS DUTIES
AND THE FURTHERANCE OF THE INTERESTS OF THE COMPANY AND SHALL NOT BE OTHERWISE
EMPLOYED.  NOTWITHSTANDING THE ABOVE, EXECUTIVE MAY SERVE AS A DIRECTOR OR
TRUSTEE OF OTHER ORGANIZATIONS, OR ENGAGE IN CHARITABLE, CIVIC, AND/OR
GOVERNMENTAL ACTIVITIES PROVIDED THAT SUCH SERVICE AND ACTIVITIES DO NOT PREVENT
EXECUTIVE FROM PERFORMING THE DUTIES REQUIRED OF EXECUTIVE UNDER THIS AGREEMENT
AND FURTHER PROVIDED THAT EXECUTIVE OBTAINS WRITTEN CONSENT FOR ALL SUCH
ACTIVITIES FROM THE COMPANY, WHICH CONSENT WILL NOT BE UNREASONABLY WITHHELD. 
EXECUTIVE MAY ENGAGE IN PERSONAL ACTIVITIES, INCLUDING, WITHOUT LIMITATION,
PERSONAL INVESTMENTS, PROVIDED THAT SUCH ACTIVITIES DO NOT INTERFERE WITH
EXECUTIVE’S PERFORMANCE OF DUTIES HEREUNDER AND/OR THE PROVISIONS OF EXECUTIVE’S
WRITTEN AGREEMENTS WITH THE COMPANY.


 


1.3           TERM.  THE TERM SHALL COMMENCE ON OCTOBER 1, 2009 (THE “START
DATE”) AND, UNLESS EARLIER TERMINATED PURSUANT TO THE AGREEMENT, SHALL CONTINUE
UNTIL THE DATE THAT IS ONE (1) YEAR FOLLOWING THE START DATE (THE “INITIAL
TERM”).  THE TERM SHALL BE AUTOMATICALLY EXTENDED AT THE END OF THE INITIAL TERM
OR ANY RENEWAL TERM (AS DEFINED BELOW) FOR AN ADDITIONAL TERM OF ONE (1) YEAR (A
“RENEWAL TERM”), UNLESS EITHER THE COMPANY OR EXECUTIVE PROVIDES NOTICE TO THE
OTHER PARTY AT LEAST THIRTY (30) DAYS PRIOR TO THE TERMINATION DATE OF THE
INITIAL TERM OR THE APPLICABLE RENEWAL TERM OF SUCH PARTY’S DESIRE NOT TO EXTEND
THE TERM. IN SUCH EVENT OF NON RENEWAL BY THE COMPANY (“TERMINATION FOR
NON-RENEWAL”), THE TERMINATION PAYMENT PROVISIONS UNDER SECTION 1.4.6 HEREOF
SHALL APPLY IN THE SAME MANNER AS A TERMINATION WITHOUT CAUSE OR FOR GOOD
REASON.

 

1

--------------------------------------------------------------------------------


 


1.4           TERMINATION


 


1.4.1    TERMINATION DUE TO DEATH.  EXECUTIVE’S EMPLOYMENT HEREUNDER SHALL
TERMINATE IMMEDIATELY UPON THE DEATH OF EXECUTIVE.


 


1.4.2    TERMINATION DUE TO DISABILITY.  EXECUTIVE’S EMPLOYMENT SHALL BE
TERMINABLE BY THE COMPANY OR EXECUTIVE BY NOT LESS THAN THIRTY (30) DAYS’
WRITTEN NOTICE IN THE EVENT OF EXECUTIVE’S DISABILITY.  THE TERM “DISABILITY”
SHALL MEAN ANY ILLNESS, DISABILITY OR INCAPACITY OF EXECUTIVE THAT PREVENTS HIM
FROM SUBSTANTIALLY PERFORMING HIS REGULAR DUTIES FOR THE COMPANY FOR A PERIOD OF
THREE (3) CONSECUTIVE MONTHS OR FOUR (4) MONTHS, EVEN THOUGH NOT CONSECUTIVE, IN
ANY TWELVE (12) MONTH PERIOD.  THE DETERMINATION OF THE EXISTENCE OF A
DISABILITY SHALL BE MADE BY A PHYSICIAN SELECTED BY THE COMPANY AND EXECUTIVE;
PROVIDED THAT IF EXECUTIVE DISAGREES WITH THE DETERMINATION MADE BY SUCH
PHYSICIAN HE MAY, WITHIN 15 DAYS AFTER SUCH DETERMINATION, APPOINT A PHYSICIAN
FOR SUCH PURPOSE, AND SUCH PHYSICIAN AND A PHYSICIAN APPOINTED BY THE COMPANY
SHALL JOINTLY SELECT A THIRD PHYSICIAN (WHO HAS NO PRIOR KNOWLEDGE OF EXECUTIVE)
TO MAKE SUCH DETERMINATION.  EXECUTIVE HEREBY AGREES TO COOPERATE WITH ANY
PHYSICAL EXAMINATIONS REASONABLY REQUIRED BY SUCH PHYSICIAN(S) FOR THE PURPOSE
OF SUCH DETERMINATION.


 


1.4.3    TERMINATION BY THE COMPANY.  THE COMPANY MAY TERMINATE THE EMPLOYMENT
OF EXECUTIVE WITHOUT CAUSE IN ACCORDANCE WITH SECTION 1.3.  THE COMPANY MAY
TERMINATE THE EMPLOYMENT OF THE EXECUTIVE FOR CAUSE, PROVIDED THAT THE COMPANY,
AS APPLICABLE, SHALL NOTIFY EXECUTIVE IN WRITING SETTING FORTH IN REASONABLE
DETAIL THE BASIS FOR THE PROPOSED TERMINATION AND EXECUTIVE SHALL HAVE THE
OPPORTUNITY TO BE HEARD BY THE BOARD OF DIRECTORS (REPRESENTED BY COUNSEL AT
EXECUTIVE’S OWN EXPENESE) PRIOR TO HIS EMPLOYMENT TERMINATION DATE AS SET FORTH
IN THE NOTICE OF TERMINATION.  THE TERM “CAUSE” SHALL MEAN (I) A BREACH BY
EXECUTIVE OF ANY OF THE MATERIAL TERMS OF THIS AGREEMENT IN EACH CASE WHICH
BREACH, IF SUBJECT TO CURE, IS NOT CURED WITHIN 15 DAYS FOLLOWING NOTICE FROM
THE COMPANY THEREOF, (II) THE COMMISSION OF ANY ACT OF FRAUD, EMBEZZLEMENT OR
DISHONESTY BY THE EXECUTIVE WHICH WAS INTENDED TO RESULT IN SUBSTANTIAL GAIN OR
PERSONAL ENRICHMENT OF THE EXECUTIVE AT THE EXPENSE OF THE COMPANY, (III) ANY
UNAUTHORIZED USE OR DISCLOSURE BY THE EXECUTIVE OF CONFIDENTIAL INFORMATION OR
TRADE SECRETS OF THE COMPANY (OR ANY PARENT OR SUBSIDIARY) OR ANY BREACH OF THE
EXECUTIVE’S PROPRIETARY INFORMATION AGREEMENT WITH THE COMPANY (OR ANY PARENT OR
SUBSIDIARY), (IV) THE EXECUTIVE’S VIOLATION OF A FEDERAL OR STATE LAW OR
REGULATION APPLICABLE TO THE COMPANY’S BUSINESS WHICH VIOLATION WAS OR IS
REASONABLY LIKELY TO BE INJURIOUS TO THE COMPANY, (V) ANY MATERIAL DERELICTION
OF THE EXECUTIVE’S DUTIES CONTINUING FOR 15 DAYS AFTER NOTICE THEREOF FROM THE
COMPANY, OR (VI) ANY OTHER INTENTIONAL MISCONDUCT BY SUCH PERSON ADVERSELY
AFFECTING THE BUSINESS OR AFFAIRS OF THE COMPANY (OR ANY PARENT OR SUBSIDIARY)
IN A MATERIAL MANNER.  THE FOREGOING DEFINITION SHALL NOT IN ANY WAY PRECLUDE OR
RESTRICT THE RIGHT OF THE COMPANY (OR ANY PARENT OR SUBSIDIARY) TO DISCHARGE OR
DISMISS THE EXECUTIVE IN THE SERVICE OF THE COMPANY (OR ANY PARENT OR
SUBSIDIARY) FOR ANY OTHER ACTS OR OMISSIONS IN ACCORDANCE WITH THE TERMS HEREOF,
BUT SUCH OTHER ACTS OR OMISSIONS SHALL NOT BE DEEMED, FOR PURPOSES OF THIS
AGREEMENT, TO CONSTITUTE GROUNDS FOR TERMINATION FOR CAUSE.


 


1.4.4    TERMINATION BY THE EXECUTIVE.  EXECUTIVE MAY TERMINATE HIS EMPLOYMENT
AT ANY TIME, FOR GOOD REASON OR WITHOUT GOOD REASON, UPON A NOTICE OF
TERMINATION.  EXECUTIVE MAY TERMINATE EXECUTIVE’S EMPLOYMENT FOR GOOD REASON;
PROVIDED, HOWEVER, THAT SUCH A TERMINATION WILL NOT CONSTITUTE A TERMINATION FOR
GOOD REASON IF THE COMPANY REMEDIES THE CIRCUMSTANCES UNDERLYING THE GOOD REASON
DETERMINATION WITHIN FIFTEEN (15) BUSINESS DAYS FOLLOWING RECEIPT OF NOTICE FROM
EXECUTIVE.  A TERMINATION FOR “GOOD REASON” SHALL MEAN (I) EXECUTIVE’S VOLUNTARY
RESIGNATION FOLLOWING (A) A CHANGE IN HIS POSITION WITH THE COMPANY WHICH
MATERIALLY REDUCES HIS DUTIES AND RESPONSIBILITIES OR THE LEVEL OF MANAGEMENT TO
WHICH HE REPORTS, OTHER THAN CHANGES IN RESPONSIBILITIES RESULTING FROM THE
EXECUTIVE’S MISCONDUCT WHICH SHALL NOT CONSTITUTE GOOD REASON, (B) A REDUCTION
IN HIS LEVEL OF COMPENSATION (INCLUDING BASE SALARY, FRINGE BENEFITS AND YEARLY
BONUS UNDER ANY CORPORATE-PERFORMANCE BASED BONUS OR INCENTIVE PROGRAMS) BY MORE
THAN TEN PERCENT (10%), OTHER THAN A REDUCTION WHICH, BY RESOLUTION OF THE BOARD
OF DIRECTORS OF THE COMPANY, IS APPLICABLE TO ALL EXECUTIVE OFFICERS OF THE
COMPANY GENERALLY FOR A PERIOD OF

 

2

--------------------------------------------------------------------------------


 


NO MORE THAN THREE (3) MONTHS, (C) A RELOCATION OF SUCH INDIVIDUAL’S PLACE OF
EMPLOYMENT FROM HIS HOME OFFICE IN ONTARIO, PROVIDED AND ONLY IF SUCH CHANGE,
REDUCTION OR RELOCATION IS EFFECTED BY THE COMPANY WITHOUT THE EXECUTIVE’S
WRITTEN CONSENT, (D) THE COMPANY REQUIRES THAT THE EXECUTIVE WORK FOR GREATER
THAN 182 DAYS PER CALENDAR YEAR OUTSIDE CANADA, WITHOUT PROVIDING SUFFICIENT
GROSS-UP OF COMPENSATION TO ACCOUNT FOR TRIGGERED EXCESSIVE TAX LIABILITIES
INCURRED BY THE EXECUTIVE OR IF SUCH WORK CREATES OTHER ADVERSE CONSEQUENCES TO
THE EXECUTIVE UNDER GOVERNMENT REGULATION IN ONTARIO AND CANADA WHERE SAME CAN
NOT BE SATISFIED BY ALTERNATIVE COMPENSATION, OR (E) A BREACH BY THE COMPANY OF
ANY OF THE MATERIAL TERMS OF THIS AGREEMENT INCLUDING NON-RENEWAL HEREOF, IN
EACH CASE WHICH BREACH IS SUBJECT TO CURE, IS NOT CURED WITHIN FIFTEEN (15) DAYS
FOLLOWING NOTIFICATION FROM THE EXECUTIVE.


 


1.4.5    NOTICE.  THE TERM “NOTICE OF TERMINATION” SHALL MEAN AT LEAST 30 DAYS’
WRITTEN NOTICE OF TERMINATION OF EXECUTIVE’S EMPLOYMENT HEREUNDER, DURING WHICH
PERIOD EXECUTIVE’S EMPLOYMENT AND PERFORMANCE OF SERVICES WILL CONTINUE;
PROVIDED, HOWEVER, THAT THE COMPANY MAY, UPON NOTICE TO EXECUTIVE AND WITHOUT
REDUCING EXECUTIVE’S COMPENSATION DURING SUCH PERIOD (INCLUDING THE VESTING OF
ANY EQUITY), EXCUSE EXECUTIVE FROM ANY OR ALL OF HIS DUTIES DURING SUCH PERIOD. 
THE EFFECTIVE DATE OF THE TERMINATION OF EXECUTIVE’S EMPLOYMENT HEREUNDER SHALL
BE THE DATE ON WHICH SUCH 30-DAY PERIOD EXPIRES.


 


1.4.6    TERMINATION PAYMENTS.  IN THE EVENT OF TERMINATION OF THE EMPLOYMENT OF
EXECUTIVE, ALL COMPENSATION AND BENEFITS SET FORTH IN SECTION 1.5 OF THIS
AGREEMENT SHALL TERMINATE EXCEPT AS SPECIFICALLY PROVIDED IN THIS SECTION 1.4.


 

(I)            TERMINATION FOR CAUSE.  IF THE BOARD TERMINATES EXECUTIVE’S
EMPLOYMENT FOR CAUSE, THE COMPANY SHALL PAY OR PROVIDE TO EXECUTIVE ALL ACCRUED
BUT UNPAID BASE SALARY AND PRIOR BONUS EARNED OR ACCRUED THROUGH THE DATE OF
TERMINATION AND ANY BENEFITS REFERRED TO IN SECTION 1.5 BELOW, INCLUDING ACCRUED
BUT UNUSED VACATION (COLLECTIVELY, THE “ACCRUED OBLIGATIONS”).

 

(II)           EFFECT OF TERMINATION WITHOUT CAUSE OR FOR GOOD REASON.  IN THE
EVENT THAT EXECUTIVE’S EMPLOYMENT IS TERMINATED BY THE COMPANY WITHOUT CAUSE, OR
EXECUTIVE RESIGNS HIS EMPLOYMENT FOR GOOD REASON, THEN, SUBJECT TO EXECUTIVE’S
EXECUTION AND NON-REVOCATION OF A RELEASE OF ALL CLAIMS MUTUALLY ACCEPTABLE TO
EXECUTIVE AND COMPANY IN A FORM PREPARED BY THE COMPANY AND REASONABLY
ACCEPTABLE TO EXECUTIVE WITHIN TEN (10) DAYS OF THE TERMINATION OF HIS
EMPLOYMENT (THE “RELEASE”), EXECUTIVE SHALL BE ENTITLED TO THE FOLLOWING LUMP
SUM PAYMENTS AND EMPLOYEE BENEFITS (BUT NO OTHERS) WITHIN TEN (10) DAYS OF
TERMINATION:  (A) EXECUTIVE’S BASE SALARY FOR NINE (9) MONTHS FOLLOWING THE DATE
OF TERMINATION (OR, IF APPLICABLE, THE DATE THE AGREEMENT EXPIRES WITHOUT
RENEWAL FOR A RENEWAL TERM); (B) A YEARLY BONUS, PRORATED BASED ON THE NUMBER OF
DAYS OF EXECUTIVE’S SERVICE DURING SUCH FISCAL YEAR TO THE EXTENT THE GOALS
ESTABLISHED BY THE COMMITTEE APPLICABLE TO SUCH BONUS ARE ATTAINED, TREATING ANY
PERSONAL PERFORMANCE CRITERIA APPLICABLE TO THE BONUS AS MAXIMALLY ATTAINED
(SUCH PRORATED YEARLY BONUS TO BE PAID AT THE TIME THAT WOULD HAVE APPLIED HAD
EXECUTIVE’S EMPLOYMENT HEREUNDER CONTINUED) (THE “PRO RATA BONUS”); (C) PAYMENT
IN A LUMP SUM OF ANY ACCRUED BUT UNPAID YEARLY BONUS FOR PERFORMANCE IN THE
FISCAL YEAR ENDED PRIOR TO THE TERMINATION DATE (ANY SUCH BONUS, A “PRIOR
BONUS”); AND (D) THE ACCRUED OBLIGATIONS.

 

(III)          TERMINATION DUE TO DEATH.  IN THE EVENT OF A TERMINATION OF
EXECUTIVE’S EMPLOYMENT AS A RESULT OF HIS DEATH, THEN EXECUTIVE’S BENEFICIARIES
(OR HIS ESTATE, IF THERE ARE NO BENEFICIARIES) SHALL NOT BE ENTITLED TO ANY
COMPENSATION PAYMENTS OR EMPLOYEE BENEFITS FROM THE COMPANY EXCEPT THE ACCRUED
OBLIGATIONS, ANY PRIOR BONUS, AND ANY PRO RATA BONUS.  THE PAYMENT OF SUCH
BENEFITS TO EXECUTIVE’S BENEFICIARIES SHALL BE SUBJECT TO HIS PERSONAL
REPRESENTATIVE’S EXECUTION (AND NON-REVOCATION) OF THE RELEASE WITHIN TEN
(10) DAYS OF EXECUTIVE’S DEATH.

 

3

--------------------------------------------------------------------------------


 

(IV)          TERMINATION WITHOUT GOOD REASON.  IN THE EVENT EXECUTIVE
TERMINATES HIS EMPLOYMENT OTHER THAN FOR GOOD REASON, THEN EXECUTIVE SHALL NOT
BE ENTITLED TO ANY PAYMENTS FROM THE COMPANY EXCEPT THE ACCRUED OBLIGATIONS AND
ANY PRIOR BONUS.

 

(V)           TERMINATION DUE TO DISABILITY.  IN THE EVENT OF A TERMINATION OF
EXECUTIVE’S EMPLOYMENT AS A RESULT OF HIS DISABILITY, THEN EXECUTIVE SHALL NOT
BE ENTITLED TO ANY PAYMENTS FROM THE COMPANY EXCEPT THE ACCRUED OBLIGATIONS, ANY
PRIOR BONUS, AND ANY PRO RATA BONUS.

 


1.5           COMPENSATION AND BENEFITS.


 


1.5.1    BASE SALARY.  IN CONSIDERATION OF THE SERVICES RENDERED TO THE COMPANY
HEREUNDER BY EXECUTIVE AND EXECUTIVE’S COVENANTS HEREUNDER AND IN THE COMPANY’S
PROPRIETARY INFORMATION AND INVENTIONS AGREEMENT, THE COMPANY SHALL PAY
EXECUTIVE A SALARY AT THE MONTHLY RATE OF TWENTY THOUSAND US DOLLARS $20,000
$USD OR ANNUALLY TWO HUNDRED AND FORTY THOUSAND US DOLLARS ($240,000 $USD
ANNUALIZED) (THE “BASE SALARY”), LESS STATUTORY DEDUCTIONS AND WITHHOLDINGS,
PAYABLE IN CASH (USD FUNDS) ACCORDANCE WITH THE COMPANY’S REGULAR PAYROLL
PRACTICES, BUT IN NO EVENT LESS FREQUENTLY THAN SEMI-MONTHLY.  THE COMPANY’S
BOARD OF DIRECTORS (THE “BOARD OF DIRECTORS”) WILL REVIEW THE BASE SALARY AT
MINIMUM ANNUALLY, AND AFTER ANY UPWARD (NOT DOWNWARD) CHANGE, “BASE SALARY,” FOR
PURPOSES OF THIS AGREEMENT, SHALL MEAN SUCH CHANGED AMOUNT.


 


1.5.2    YEARLY BONUS.  EXECUTIVE SHALL BE ELIGIBLE FOR AN ANNUAL TARGET BONUS
OF NOT LESS THAN $60,000 IN EACH CALENDAR YEAR (THE “YEARLY BONUS”).  THE YEARLY
BONUS SHALL BE LESS STATUTORY DEDUCTIONS AND WITHHOLDINGS AND PAYABLE AT THE
TIMES WHEN OTHER SENIOR MANAGEMENT BONUSES ARE PAID.  THE YEARLY BONUS SHALL BE
BASED ON EXECUTIVE’S ACHIEVEMENT, AS DETERMINED ANNUALLY IN THE SOLE DISCRETION
OF THE BOARD OF DIRECTORS AND SHALL BE PRO-RATED FOR PARTIAL ACHIEVEMENT, OF
MUTUALLY AGREED PERFORMANCE TARGETS IDENTIFIED IN WRITING BY EXECUTIVE AND THE
BOARD OF DIRECTORS.  THE BOARD OF DIRECTORS SHALL REVIEW ANNUALLY THE YEARLY
BONUS AMOUNT AND MAKE ADJUSTMENTS THERETO; PROVIDED, HOWEVER, THAT THE YEARLY
BONUS SHALL NOT BE LESS THAN $60,000.


 


1.5.3    BENEFITS PACKAGE.  IN ADDITION TO THE BASE SALARY, EXECUTIVE SHALL BE
ELIGIBLE TO RECEIVE SUCH EMPLOYEE BENEFITS AS MAY BE IN EFFECT FROM TIME TO TIME
AS ARE AFFORDED TO OTHER EXECUTIVES OF THE COMPANY OR AS MUTUALLY AGREED BY THE
COMPANY AND EXECUTIVE, WHICH SHALL INCLUDE: MEDICAL INSURANCE (INCLUDING, AT
MINIMUM, DENTAL AND VISION INSURANCE) FOR EXECUTIVE, HIS DEPENDENTS AND
BENEFICIARIES, DISABILITY INSURANCE (INCLUDING LONG-TERM CARE), ACCIDENTAL DEATH
AND DISMEMBERMENT INSURANCE AND LIFE INSURANCE IN ACCORDANCE WITH THE TERMS
APPLICABLE TO EXECUTIVE, AND AT THE COSTS APPLICABLE TO EXECUTIVE (SUBJECT TO
ANY NORMAL INCREASES OR DECREASES APPLICABLE TO OTHER PARTICIPANTS). THE
BENEFITS PROVIDED UNDER SUCH INSURANCE COVERAGE SHALL BE MAINTAINED AT
SUBSTANTIALLY COMPARABLE LEVELS DURING THE TERM.


 


1.5.4    VACATION.  EXECUTIVE SHALL BE ENTITLED TO FOUR (4) WEEKS’ PAID VACATION
EACH YEAR. IN ADDITION, THE EXECUTIVE SHALL BE ENTITLED TO SUCH OTHER HOLIDAYS
AS MAY BE IN EFFECT FROM TIME TO TIME AS ARE AFFORDED TO OTHER EXECUTIVES OF THE
COMPANY OR AS MUTUALLY AGREED TO BY THE COMPANY AND THE EXECUTIVE.


 


1.5.5    BUSINESS EXPENSES.  THE COMPANY SHALL, UPON RECEIPT FROM EXECUTIVE OF
PROPER EXPENSE STATEMENTS, REIMBURSE EXECUTIVE FOR ALL AUTHORIZED, ORDINARY AND
NECESSARY OUT-OF-POCKET EXPENSES ACTUALLY AND REASONABLY INCURRED BY EXECUTIVE
IN CONNECTION WITH THE PERFORMANCE OF HIS SERVICES PURSUANT TO THIS AGREEMENT
HEREUNDER IN ACCORDANCE WITH THE COMPANY’S EXPENSE REIMBURSEMENT POLICY AS IN
EFFECT FROM TIME TO TIME.

 

4

--------------------------------------------------------------------------------


 


1.5.6    IMMIGRATION ACCESS.  THE COMPANY WILL ASSIST THE EXECUTIVE IN OBTAINING
ANY RELEVANT IMMIGRATION AUTHORIZATION SO AS TO PERMIT THE EXECUTIVE TO TRAVEL
TO THE COMPANY’S HEAD OFFICE.


 


1.6           STOCK OPTION.


 


1.6.1    AT THE FIRST MEETING OF THE BOARD OF DIRECTORS AFTER YOUR ACCEPTANCE OF
EMPLOYMENT, YOU WILL BE GRANTED AN OPTION TO PURCHASE UP TO A NUMBER OF SHARES
OF THE COMPANY’S COMMON STOCK (THE “OPTION”) EQUAL TO 1.25% OF THE COMPANY’S
ISSUED AND OUTSTANDING COMMON STOCK AS OF THE START DATE.  THESE OPTION AND THE
OPTION SHARES WILL BE SUBJECT TO THE PROVISIONS OF THE COMPANY’S 2002 STOCK
INCENTIVE PLAN, AS AMENDED, A COPY OF WHICH HAS BEEN PROVIDED TO THE EXECUTIVE. 
THE OPTION SHARES INITIALLY WILL BE UNVESTED AND WILL VEST OVER TWO YEARS
ACCORDING TO THE FOLLOWING VESTING SCHEDULE: EXECUTIVE SHALL ACQUIRE A VESTED
INTEREST IN, AND THE COMPANY’S REPURCHASE RIGHT WILL ACCORDINGLY LAPSE WITH
RESPECT TO, THE OPTION SHARES OVER A TWO YEAR PERIOD, WITH 33% OF SUCH OPTION
SHARES VESTING IMMEDIATELY UPON THE START DATE AND THE REMAINING OPTION SHARES
VESTING IN A SERIES OF SUCCESSIVE EQUAL MONTHLY INSTALLMENTS UPON COMPLETION OF
EACH OF THE NEXT 24 MONTHS OF SERVICE THEREAFTER. THE OPTION STRIKE PRICE WILL
BE DETERMINED BY THE BOARD OF DIRECTORS AT THE MEETING AT WHICH YOUR OPTIONS ARE
APPROVED.  THE BOARD OF DIRECTORS MAY CONSIDER GRANTING YOU ADDITIONAL OPTIONS
BASED ON PERFORMANCE CRITERIA TO BE DETERMINED BY THE BOARD OF DIRECTORS IN ITS
SOLE DISCRETION. NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN, UPON
TERMINATION OF EXECUTIVE’S EMPLOYMENT WITHOUT CAUSE (INCLUDING PURSUANT TO
TERMINATION FOR NON-RENEWAL) OR FOR GOOD REASON, EXECUTIVE’S UNVESTED TIME BASED
OPTIONS GRANTED, IF ANY, SHALL VEST IN FULL AS OF THE DATE OF SUCH TERMINATION.


 


1.6.2    FOLLOWING EXECUTIVE’S TERMINATION OF EMPLOYMENT FOR ANY REASON OTHER
THAN CAUSE, DEATH OR DISABILITY, EXECUTIVE SHALL HAVE NINE MONTHS FOLLOWING HIS
TERMINATION DATE TO EXERCISE ANY VESTED OPTIONS WHETHER GRANTED HEREUNDER OR IN
THE FUTURE IF SUCH TERMINATION DATE OCCURS ON OR BEFORE THE FIRST ANNIVERSARY OF
THE CLOSING DATE, AND IF SUCH TERMINATION DATE OCCURS AFTER THE SECOND
ANNIVERSARY OF THE START DATE, THE EXECUTIVE SHALL HAVE 18 MONTHS FOLLOWING HIS
TERMINATION DATE TO EXERCISE ANY OPTIONS GRANTED HEREUNDER OR IN THE FUTURE. 
UPON EXECUTIVE’S DEATH OR DISABILITY, EXECUTIVE (OR HIS ESTATE OR BENEFICIARY,
AS THE CASE MAY BE) SHALL HAVE 12 MONTHS FOLLOWING EXECUTIVE’S EMPLOYMENT
TERMINATION DATE TO OPTIONS WHETHER GRANTED HEREUNDER OR ON THE FUTURE.


 


1.6.3    THE EXECUTIVE SHALL BE ENTITLED TO PARTICIPATE COMMENSURATE WITH OTHER
EXECUTIVES OF THE COMPANY IN SUCH OTHER BENEFIT PLAN, WHETHER EQUITY PLANS SUCH
AS DEFERRED STOCK UNITS, RESTRICTED STOCK UNITS, PENSION CONTRIBUTION OR
OTHERWISE AS THE BOARD MAY APPROVE AND DECLARE FROM TIME TO TIME AND WHERE
APPROPRIATE ACCELERATION SHALL BE GRANTED TO THE EXECUTIVE IN ACCORDANCE WITH
THE ACCELERATION TERMS SET OUT IN THIS SECTION.


 


1.6.4    NOTWITHSTANDING THE FOREGOING, IN THE EVENT OF A CHANGE IN CONTROL, ALL
OF THE UNVESTED OPTION SHARES SHALL VEST ON AN ACCELERATED BASIS CONCURRENTLY
WITH THE CONSUMMATION OF SUCH CHANGE IN CONTROL.  “CHANGE IN CONTROL” SHALL MEAN
A CHANGE IN OWNERSHIP OR CONTROL OF THE COMPANY EFFECTED THROUGH ANY OF THE
FOLLOWING TRANSACTIONS:


 

(I)            A MERGER, CONSOLIDATION OR OTHER REORGANIZATION APPROVED BY THE
COMPANY’S STOCKHOLDERS, UNLESS SECURITIES REPRESENTING MORE THAN FIFTY PERCENT
(50%) OF THE TOTAL COMBINED VOTING POWER OF THE VOTING SECURITIES OF THE
SUCCESSOR CORPORATION ARE IMMEDIATELY THEREAFTER BENEFICIALLY OWNED, DIRECTLY OR
INDIRECTLY AND IN SUBSTANTIALLY THE SAME PROPORTION, BY THE PERSONS WHO
BENEFICIALLY OWNED THE COMPANY’S OUTSTANDING VOTING SECURITIES IMMEDIATELY PRIOR
TO SUCH TRANSACTION, OR

 

(II)           A STOCKHOLDER-APPROVED SALE, TRANSFER OR OTHER DISPOSITION OF ALL
OR SUBSTANTIALLY ALL OF THE COMPANY’S ASSETS IN LIQUIDATION OR DISSOLUTION OF
THE COMPANY, OR

 

5

--------------------------------------------------------------------------------


 

(III)          THE ACQUISITION, DIRECTLY OR INDIRECTLY BY ANY PERSON OR RELATED
GROUP OF PERSONS (OTHER THAN THE COMPANY OR A PERSON THAT DIRECTLY OR INDIRECTLY
CONTROLS, IS CONTROLLED BY, OR IS UNDER COMMON CONTROL WITH, THE COMPANY), OF
BENEFICIAL OWNERSHIP (WITHIN THE MEANING OF RULE 13D-3 OF THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED (THE “EXCHANGE ACT”)) OF SECURITIES POSSESSING
MORE THAN FIFTY PERCENT (50%) OF THE TOTAL COMBINED VOTING POWER OF THE
COMPANY’S OUTSTANDING SECURITIES PURSUANT TO A STOCK PURCHASE TRANSACTION OR A
TENDER OR EXCHANGE OFFER MADE DIRECTLY TO THE COMPANY’S STOCKHOLDERS (EXCEPT
THAT THE SALE BY THE COMPANY OF SHARES OF ITS CAPITAL STOCK TO INVESTORS IN BONA
FIDE CAPITAL RAISING TRANSACTIONS SHALL NOT BE DEEMED TO BE A CHANGE IN CONTROL
FOR THIS PURPOSE).

 

In no event shall any public offering of the Company’s securities be deemed to
constitute a Change in Control.

 

2.             PROTECTION OF COMPANY’S PROPRIETARY INFORMATION AND INVENTIONS.

 

This Agreement, and Executive’s employment hereunder, is contingent upon
Executive’s execution of the Company’s Proprietary Information and Inventions
Agreement, attached hereto as Exhibit A and incorporated herein by this
reference, before Executive begins working for the Company.  The Proprietary
Information and Inventions Agreement survives the termination of this Agreement
and/or the Executive’s employment with the Company.

 

3.             REPRESENTATIONS AND WARRANTIES BY EXECUTIVE

 

Executive represents and warrants to the Company that (i) this Agreement is
valid and binding upon and enforceable against him in accordance with its terms,
(ii) Executive is not bound by or subject to any contractual or other obligation
that would be violated by his execution or performance of this Agreement,
including, but not limited to, any non-competition agreement presently in
effect, and (iii) Executive is not subject to any pending or, to Executive’s
knowledge, threatened claim, action, judgment, order, or investigation that
could adversely affect his ability to perform his obligations under this
Agreement or the business reputation of the Company.  Executive has not entered
into, and agrees that he will not enter into, any agreement either written or
oral in conflict herewith.

 

4.             MISCELLANEOUS

 


4.1           NOTICES. ALL NOTICES, REQUESTS, AND OTHER COMMUNICATIONS HEREUNDER
MUST BE IN WRITING AND WILL BE DEEMED TO HAVE BEEN DULY GIVEN ONLY IF DELIVERED
PERSONALLY AGAINST WRITTEN RECEIPT OR MAILED (POSTAGE PREPAID BY CERTIFIED OR
REGISTERED MAIL, RETURN RECEIPT REQUESTED) OR BY OVERNIGHT COURIER TO THE
PARTIES AT THE FOLLOWING ADDRESSES:


 

If to the Executive, to:

 

Rod Wallace

1127 Perth Road

RR#1, Station Main

Perth ON K7H 3C3

Canada

Email: rodwallace@yahoo.ca

 

6

--------------------------------------------------------------------------------


 

If to the Company, to:

 

MDI, Inc.

835 Proton Rd.

San Antonio, TX 78258

Attn: Chief Executive Officer

Fax:

Email:

 

All such notices, requests and other communications will (i) if delivered
personally to the address as provided in this Section 4.1, be deemed given upon
delivery, and (ii) if delivered by mail or overnight courier in the manner
described above to the address as provided in this Section 4.1, be deemed given
upon receipt.  Any party from time to time may change its address or other
information for the purpose of notices to that party by giving written notice
specifying such change to the other parties hereto.

 


4.2           ENTIRE AGREEMENT.  THIS AGREEMENT, AND THE ATTACHED EXHIBIT A,
SUPERSEDE ALL PRIOR DISCUSSIONS AND AGREEMENTS AMONG THE PARTIES WITH RESPECT TO
THE SUBJECT MATTER HEREOF AND CONTAIN THE SOLE AND ENTIRE AGREEMENT BETWEEN THE
PARTIES HERETO WITH RESPECT THERETO.


 


4.3           SURVIVAL.   THE RESPECTIVE RIGHTS AND OBLIGATIONS OF THE PARTIES
THAT REQUIRE PERFORMANCE FOLLOWING EXPIRATION OR TERMINATION OF THIS AGREEMENT,
INCLUDING BUT NOT LIMITED TO SECTIONS 4.1, AND 4.4 THROUGH 4.11, SHALL SURVIVE
THE EXPIRATION OR TERMINATION OF THIS AGREEMENT AND/OR THE EXECUTIVE’S
EMPLOYMENT WITH THE COMPANY.


 


4.4           WAIVER.  ANY TERM OR CONDITION OF THIS AGREEMENT MAY BE WAIVED AT
ANY TIME BY THE PARTY THAT IS ENTITLED TO THE BENEFIT THEREOF, BUT NO SUCH
WAIVER SHALL BE EFFECTIVE UNLESS SET FORTH IN A WRITTEN INSTRUMENT DULY EXECUTED
BY OR ON BEHALF OF THE PARTY WAIVING SUCH TERM OR CONDITION.  NO WAIVER BY ANY
PARTY HERETO OF ANY TERM OR CONDITION OF THIS AGREEMENT, IN ANY ONE OR MORE
INSTANCES, SHALL BE DEEMED TO BE OR CONSTRUED AS A WAIVER OF THE SAME OR ANY
OTHER TERM OR CONDITION OF THIS AGREEMENT ON ANY FUTURE OCCASION.  ALL REMEDIES,
EITHER UNDER THIS AGREEMENT OR BY LAW OR OTHERWISE AFFORDED, WILL BE CUMULATIVE
AND NOT ALTERNATIVE.


 


4.5           AMENDMENT.  THIS AGREEMENT MAY BE AMENDED, SUPPLEMENTED, OR
MODIFIED ONLY BY A WRITTEN INSTRUMENT DULY EXECUTED BY OR ON BEHALF OF EACH
PARTY HERETO.


 


4.6           RECOVERY OF ATTORNEY’S FEES.  IN THE EVENT OF ANY LITIGATION
ARISING FROM OR RELATING TO THIS AGREEMENT, THE PREVAILING PARTY IN SUCH
LITIGATION PROCEEDINGS SHALL BE ENTITLED TO RECOVER, FROM THE NON-PREVAILING
PARTY, THE PREVAILING PARTY’S REASONABLE COSTS AND ATTORNEY’S FEES, IN ADDITION
TO ALL OTHER LEGAL OR EQUITABLE REMEDIES TO WHICH IT MAY OTHERWISE BE ENTITLED.


 


4.7           NO THIRD PARTY BENEFICIARY.  THE TERMS AND PROVISIONS OF THIS
AGREEMENT ARE INTENDED SOLELY FOR THE BENEFIT OF EACH PARTY HERETO AND THE
COMPANY’S SUCCESSORS AND ASSIGNS, AND IT IS NOT THE INTENTION OF THE PARTIES TO
CONFER THIRD-PARTY BENEFICIARY RIGHTS UPON ANY OTHER PERSON.


 


4.8           NO ASSIGNMENT; BINDING EFFECT.  THIS AGREEMENT SHALL INURE TO THE
BENEFIT OF ANY SUCCESSORS OR ASSIGNS OF THE COMPANY.  EXECUTIVE SHALL NOT BE
ENTITLED TO ASSIGN HIS OBLIGATIONS UNDER THIS AGREEMENT.


 


4.9           HEADINGS.  THE HEADINGS USED IN THIS AGREEMENT HAVE BEEN INSERTED
FOR CONVENIENCE OF REFERENCE ONLY AND DO NOT DEFINE OR LIMIT THE PROVISIONS
HEREOF.


 


4.10         SEVERABILITY.  THE COMPANY AND EXECUTIVE INTEND ALL PROVISIONS OF
THIS AGREEMENT TO BE ENFORCED TO THE FULLEST EXTENT PERMITTED BY LAW.
ACCORDINGLY, IF A COURT OF COMPETENT

 

7

--------------------------------------------------------------------------------


 


JURISDICTION DETERMINES THAT THE SCOPE AND/OR OPERATION OF ANY PROVISION OF THIS
AGREEMENT IS TOO BROAD TO BE ENFORCED AS WRITTEN, THE COMPANY AND EXECUTIVE
INTEND THAT THE COURT SHOULD REFORM SUCH PROVISION TO SUCH NARROWER SCOPE AND/OR
OPERATION AS IT DETERMINES TO BE ENFORCEABLE.  IF, HOWEVER, ANY PROVISION OF
THIS AGREEMENT IS HELD TO BE ILLEGAL, INVALID, OR UNENFORCEABLE UNDER PRESENT OR
FUTURE LAW, AND NOT SUBJECT TO REFORMATION, THEN (I) SUCH PROVISION SHALL BE
FULLY SEVERABLE, (II) THIS AGREEMENT SHALL BE CONSTRUED AND ENFORCED AS IF SUCH
PROVISION WAS NEVER A PART OF THIS AGREEMENT, AND (III) THE REMAINING PROVISIONS
OF THIS AGREEMENT SHALL REMAIN IN FULL FORCE AND EFFECT AND SHALL NOT BE
AFFECTED BY ILLEGAL, INVALID, OR UNENFORCEABLE PROVISIONS OR BY THEIR SEVERANCE.


 


4.11         GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS APPLICABLE TO CONTRACTS
EXECUTED AND PERFORMED IN SUCH STATE WITHOUT GIVING EFFECT TO CONFLICTS OF LAWS
PRINCIPLES.


 


4.12         JURISDICTION.  WITH RESPECT TO ANY SUIT, ACTION, OR OTHER
PROCEEDING ARISING FROM (OR RELATING TO) THIS AGREEMENT, THE COMPANY AND
EXECUTIVE HEREBY IRREVOCABLY AGREE TO THE EXCLUSIVE PERSONAL JURISDICTION AND
VENUE OF THE UNITED STATES DISTRICT COURT FOR THE WESTERN DISTRICT OF TEXAS (AND
ANY TEXAS STATE COURT WITHIN TRAVIS COUNTY, TEXAS).


 


4.13         COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN ANY NUMBER OF
COUNTERPARTS, EACH OF WHICH WILL BE DEEMED AN ORIGINAL, BUT ALL OF WHICH
TOGETHER WILL CONSTITUTE ONE AND THE SAME INSTRUMENT.

 

 

[SIGNATURE PAGE TO EMPLOYMENT AGREEMENT FOLLOWS]

 

8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Employment Agreement to
be executed as of the date first written above.

 

 

 

“COMPANY”

 

 

 

MDI, INC.

 

 

 

 

 

By:

/s/ John Linton

 

 

 

 

Name:

John Linton

 

 

 

 

Title:

President

 

 

 

 

 

 

 

 

“EXECUTIVE”

 

 

 

ROD WALLACE

 

 

 

 

 

/s/ Rod Wallace

 

Executive’s Signature

 

 

EXHIBIT A:          Proprietary Information and Inventions Agreement

 

 

[SIGNATURE PAGE TO EMPLOYMENT AGREEMENT]

 

9

--------------------------------------------------------------------------------